Upon an indictment, properly transferred to the County Court, appellant was prosecuted and convicted of simple assault with the lowest penalty assessed.
The term of court at which he was tried convened on January 4 and adjourned on January 23, 1915. During the term no order was made authorizing the filing of a statement of facts or bills of exception after term time. On February 12, 1915, appellant filed his only bill of exceptions. On February 22, in vacation, the court, at appellant's instance, entered an order extending the time thirty days longer from that date for the filing of a statement of facts. What purports to be a statement of facts was not filed until March 29, 1915. The Assistant Attorney General moves this court to strike out and not consider said bill of exceptions and statement of facts because filed too late and without any order permitting it during term time. Under the statute and the uniform decisions of this court this motion must be sustained.
However, we might say that we have read both the bill and the statement of facts. Clearly, if we could consider the bill, as qualified by the court, it presents no error at all. The only question raised, so far as the statement of facts is concerned, is the claimed insufficiency of the evidence to sustain the verdict. If we could consider it, it would show that the evidence amply sustains the verdict. So that if we could consider either or both the bill and statement of facts, no error is presented.
The judgment is, therefore, affirmed.
Affirmed. *Page 519